MEMORANDUM DECISION
Pursuant to Ind. Appellate Rule 65(D),                                  FILED
this Memorandum Decision shall not be                              Jun 10 2016, 8:56 am

regarded as precedent or cited before any                               CLERK
court except for the purpose of establishing                        Indiana Supreme Court
                                                                       Court of Appeals
                                                                         and Tax Court
the defense of res judicata, collateral
estoppel, or the law of the case.


ATTORNEY FOR APPELLANT                                   ATTORNEYS FOR APPELLEE
Kimberly A. Jackson                                      Gregory F. Zoeller
Indianapolis, Indiana                                    Attorney General of Indiana
                                                         Michael Gene Worden
                                                         Deputy Attorney General
                                                         Indianapolis, Indiana



                                           IN THE
    COURT OF APPEALS OF INDIANA

Keon D. Jones,                                           June 10, 2016
Appellant-Defendant,                                     Court of Appeals Case No.
                                                         52A02-1511-CR-1975
        v.                                               Appeal from the Miami Circuit
                                                         Court
State of Indiana,                                        The Honorable Timothy P. Spahr,
Appellee-Plaintiff.                                      Judge
                                                         Trial Court Cause No.
                                                         52C01-0503-FA-67



Robb, Judge.




Court of Appeals of Indiana | Memorandum Decision 52A02-1511-CR-1975 | June 10, 2016        Page 1 of 6
                               Case Summary and Issues
[1]   Keon Jones appeals the revocation of his probation, raising two issues: (1)

      whether the trial court erred in admitting his drug screen results; and (2)

      whether the evidence is sufficient to prove he violated the conditions of his

      probation. Concluding any error in the admission of evidence was harmless

      and the evidence is sufficient, we affirm.



                            Facts and Procedural History
[2]   On May 23, 2008, Jones pleaded guilty to conspiracy to commit armed robbery,

      a Class B felony, and carrying a handgun without a license, a Class A

      misdemeanor. Pursuant to the terms of the plea agreement, the trial court

      ordered Jones pay restitution to the victim and serve an aggregate sentence of

      twenty years executed in the Department of Correction, with ten years

      suspended to probation and credit for time served. In November 2010, Jones

      was released from incarceration and placed on probation.


[3]   On June 2, 2015, the probation department filed a Petition to Modify or Revoke

      Probation, alleging Jones violated the conditions of his probation by: (1) failing

      to report to his probation officer for scheduled appointments on May 13, 2015,

      and May 27, 2015; (2) using marijuana, as indicated by the positive results of

      drug screens administered on October 1, 2014, and May 4, 2015; and (3) failing

      to report for a drug screen on February 4, 2015. On August 25, 2015, the

      probation department filed an Amended Petition to Modify or Revoke


      Court of Appeals of Indiana | Memorandum Decision 52A02-1511-CR-1975 | June 10, 2016   Page 2 of 6
      Probation, alleging two additional violations: (1) using methamphetamine, as

      indicated by the positive results of a drug screen administered on August 20,

      2015; and (2) failing to pay restitution to the victim. On September 25, 2015,

      the probation department filed a Second Amended Petition to Modify or

      Revoke Probation, alleging three more violations: (1) failing to notify his

      probation officer of a change in his address at least twenty-four hours in

      advance; (2) failing to report for a drug screen on September 9, 2015; and (3)

      failing to call the random drug testing hotline from August 21, 2015, to

      September 23, 2015.


[4]   The trial court conducted a hearing on the petitions on October 22, 2015. At

      the conclusion of the hearing, the trial court found the State proved the

      following violations by a preponderance of the evidence: (1) use of illegal

      substances, as indicated by the positive results of drug screens administered on

      October 1, 2014, and August 20, 2015; (2) failure to report for a drug screen on

      February 4, 2015; (3) failure to notify the probation department of an address

      change at least twenty-four hours in advance; and (4) failure to call the random

      drug testing hotline as ordered. The trial court terminated Jones’s probation as

      unsuccessful, revoked six years of his previously suspended sentence, and

      ordered the six years be served in the Department of Correction. This appeal

      followed.




      Court of Appeals of Indiana | Memorandum Decision 52A02-1511-CR-1975 | June 10, 2016   Page 3 of 6
                                 Discussion and Decision
                                     I. Standard of Review
[5]   “Probation is a matter of grace left to trial court discretion, not a right to which

      a criminal defendant is entitled.” Prewitt v. State, 878 N.E.2d 184, 188 (Ind.

      2007). “It is within the discretion of the trial court to determine probation

      conditions and to revoke probation if the conditions are violated.” Heaton v.

      State, 984 N.E.2d 614, 616 (Ind. 2013). Because probation hearings are civil in

      nature, the State must prove violations by a preponderance of the evidence.

      Murdock v. State, 10 N.E.3d 1265, 1267 (Ind. 2014); see also Ind. Code § 35-38-2-

      3(f). When a probationer challenges the sufficiency of evidence, “we consider

      only the evidence most favorable to the judgment—without regard to weight or

      credibility—and will affirm if there is substantial evidence of probative value to

      support the trial court’s conclusion that a probationer has violated any condition

      of probation.” Murdock, 10 N.E.3d at 1267 (emphasis added) (citation and

      internal quotation marks omitted).


                                II. Revocation of Probation
[6]   Jones contends because the trial court erred in admitting the results of his drug

      screens, the evidence is insufficient to support the revocation of his probation.

      Specifically, Jones argues the results should not have been admitted into

      evidence because they were not substantially trustworthy. See Reyes v. State, 868

      N.E.2d 438, 442 (Ind. 2007) (holding a probationer’s due process right to

      confrontation is satisfied upon a finding by the trial court that hearsay evidence

      Court of Appeals of Indiana | Memorandum Decision 52A02-1511-CR-1975 | June 10, 2016   Page 4 of 6
      is “substantially trustworthy”). We conclude any error in the admission of his

      drug screen results was harmless because the State proved Jones violated at

      least three other conditions of his probation. See Pitman v. State, 749 N.E.2d

      557, 560-61 (Ind. Ct. App. 2001) (holding any error in the admission of a police

      report was harmless because the State proved the defendant violated another

      condition of her probation with evidence that was properly admitted), trans.

      denied. The State put forth substantial evidence showing Jones failed to report

      for a drug screen in accordance with the probation department’s policies, failed

      to timely notify his probation officer of a change in his address, and failed to

      call the random drug testing hotline for over a month.


[7]   One of Jones’s probation officers testified Jones was marked as failing to report

      for a drug screen on February 4, 2015, because he had failed to pay for a prior

      drug screen or complete community service in lieu of payment when he

      reported that day:


              [W]hen somebody takes a drug screen . . . the costs is [sic]
              sixteen dollars. If they’re unable to pay the sixteen dollars at the
              time of service, they are then given a voucher and they are given
              seven days to either pay twenty six dollars or perform five hours
              of community service in order to pay for the drug screen . . . . If
              the seven days comes and goes and they don’t do that, then our
              policy is . . . if they’re called in to screen again, and they show up
              to screen it goes down as a no show because they are still failing
              to pay . . . .


      Transcript at 79. As for Jones’s change of address, probation officer Lindsay

      Long testified she attempted to contact Jones in May 2015 when she received a

      Court of Appeals of Indiana | Memorandum Decision 52A02-1511-CR-1975 | June 10, 2016   Page 5 of 6
      violation report but was unable to reach Jones because he had moved to a

      different county without proper notice to the probation department. Long also

      testified Jones was supposed to call the random drug testing hotline every day

      but failed to call for over a month:


              [T]here is a, a call log that we can click on . . . to see if they’ve
              called, when they’ve called . . . and it will give us . . . the phone
              number from where they’ve called . . . and there was zero
              indication beginning August 21st through when I actually filed
              the violation paperwork o[n] September 23rd, that [Jones] had
              ever called.


      Id. at 53. Even without considering the drug screen results, we conclude the

      State proved Jones violated several conditions of his probation. See Pierce v.

      State, 44 N.E.3d 752, 755 (Ind. Ct. App. 2015) (“One violation of a condition of

      probation is enough to support a probation revocation.”).



                                              Conclusion
[8]   Any error in the admission of Jones’s drug screen results was harmless because

      the evidence shows Jones violated several other conditions of his probation.

      Accordingly, sufficient evidence supports the trial court’s order revoking Jones’s

      probation. The order is affirmed.


[9]   Affirmed.


      Najam, J., and Crone, J., concur.



      Court of Appeals of Indiana | Memorandum Decision 52A02-1511-CR-1975 | June 10, 2016   Page 6 of 6